        Case 1:19-cv-12102-WGY Document 19 Filed 09/03/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT FOR
                            THE DISTRICT OF MASSACHUSETTS


                                                 )
HIGH YIELD REO, LLC,                             )
                                                 )
              Plaintiff,                         )
                                                 )
v.                                               )    C.A. NO. 1:19-CV-12102-WGY
                                                 )
CERTAIN UNDERWRITERS AT LLOYD’S,                 )
LONDON,                                          )
                                                 )
              Defendant.
                                                 )


                               STIPULATION OF DISMISSAL

       Now come the parties to the above captioned action and hereby stipulate that

this matter be dismissed with prejudice, without costs, and waiving all rights to appeal

pursuant to Fed. R. Civ. P. 41(a)(1)(ii).



Respectfully Submitted,                      Respectfully Submitted,
HIGH YIELD REO, LLC,                         CERTAIN UNDERWRITERS AT
                                             LLOYD’S, LONDON,

By its attorneys,                            By its attorneys,
SLOANE & WALSH, LLP                          MORRISON MAHONEY LLP


/s/ Christopher M. Reilly                    /s/ William A. Schneider
Christopher M. Reilly, BBO #674041           William A. Schneider, BBO #636421
One Boston Place, Suite 1600                 250 Summer Street
201 Washington Street                        Boston, MA 02210
Boston, MA 02108                             Tel: (617) 439-7500
Tel: (617) 523-6010                          Fax: (617) 342-4951
Fax: (617) 227-0927                          wschneider@morrisonmahoney.com
creilly@sloanewalsh.com
        Case 1:19-cv-12102-WGY Document 19 Filed 09/03/20 Page 2 of 2




                              CERTIFICATE OF SERVICE

        I, Christopher M. Reilly, hereby certify that on September 3, 2020, I electronically
filed the above-referenced document with the Clerk of the United States District Court
for the District of Massachusetts by using the CM/ECF system. I certify that all
participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.


                                                  /s/ Christopher M. Reilly
                                                  Christopher M. Reilly




                                            -2-
